Citation Nr: 0739596	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1969 and from April 1969 to June 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
White River Junction, Vermont Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran was afforded an informal conference with a 
Decision Review Officer in April 2004.  A copy of the report 
is associated with the claims file.

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 2005.  A transcript of that hearing is 
associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that both of the veteran's claims must be remanded for 
further action.

The Veterans Claims Assistance Act (VCAA): Dingess notice

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received a VCAA notice 
letter in August 2003.  This letter failed to provide notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the claims on appeal.  Thus, 
the notice requirement of Dingess has not been satisfied.

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

The Veterans Claims Assistance Act (VCAA): Kent notice

With respect to a claim to reopen a previously denied claim 
of entitlement to service connection, the VCAA requires that 
VA provide notice to the veteran that describes the basis of 
the previous denial, as well as the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial.  The 
failure to provide this notice prior to the adjudication of a 
veteran's claim generally constitutes prejudicial error by 
VA.  The veteran must also be notified of what constitutes 
both "new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present appeal, the August 2003 VCAA notice letter did 
not explain that new and material evidence must be submitted 
to reopen the veteran's previously denied claim of 
entitlement to service connection for left ear hearing loss, 
nor did it describe the basis of the previous denial of the 
veteran's claim or inform him of what constitutes "new" and 
"material" evidence.  Thus, the notice requirement of Kent 
has not been satisfied.

Entitlement to service connection for PTSD.

Stressor development

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, an October 2002 VA 
examination report confirms an Axis I diagnosis of PTSD for 
the veteran.

The Board notes that, in the October 2002 VA examination 
report, the examiner referred to some of the veteran's 
stressors as being "combat stressors."  The veteran's DD 
Form 214 confirms that he served in Korea, but it does not 
show that he was awarded any medals indicative of combat, as 
none of his awards were issued with a V device.  The 
veteran's military occupational specialty (MOS) in service 
was a policeman.  As there is no objective evidence showing 
his actual participation in combat, the Board cannot conclude 
that the veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

Service personnel records document that the veteran served in 
Korea from April 1968 to March 1969 and in Germany from April 
1969 to March 1972.  However, his departure date from Germany 
must have been reported incorrectly, as the veteran separated 
from military service in June 1971.  Service personnel 
records also confirm that the veteran served with the 385th 
Military Police Battalion from December 1969 to April 1971.  
No records indicate that the veteran ever served a tour of 
duty in Vietnam.

The veteran described numerous military stressors in an 
October 2001 letter, at his October 2002 VA examination, and 
in a subsequent PTSD questionnaire.  These stressors include 
the following: (1) while in Saigon, Vietnam for a three-month 
tour, he was put in charge of picking through dead bodies and 
putting them into body bags to send them on planes back to 
the United States; (2) while serving for six months (from 
1967 to 1968) at the Long Binh Jail (LBJ) in Saigon, Vietnam, 
he watched men in the jail hang themselves and then had to 
remove those prisoners who had hung themselves; (3) while in 
Taegu, Korea at Camp Henry with the 142nd Military Police 
Battalion (from 1968 to 1969), he was guarding a depot and 
was attacked (along with someone named J.K.) by four to five 
thousand Koreans, where they exchanged gunfire and one person 
was killed; (4) on the demilitarized zone (DMZ) in Korea, he 
saw two men killed by field mines and encountered the enemy 
face to face with weapons drawn (six to ten feet away) before 
each walked away from the other; (5) he saw dead bodies all 
over the rice paddies; (6) he saw women and children killed, 
and saw a sergeant shoot a 4-year-old child who had grenades 
strapped to her legs; (7) while on patrol for guard duty one 
night, he and his patrol partner (J.P.) were fired upon; (8) 
while in Korea, he was charged by 1,500 "gooks" and had to 
fire their guns in the air; while in Korea, he saw a fellow 
soldier get stabbed five to six times; (9) he had to pick up 
the remains after a Jeep with two military personnel in it 
was hit by a mine on the DMZ zone; (10) when leaving Korea, 
his plane was shot at two or three times by Koreans with 
rifles on the ground; (11) while on patrol in Patton Village, 
Germany with the 385th Military Police Battalion (from 1969 
to 1971), he saw a solider (SP4 R.) shoot off a colonel's 
leg; and (12) while in Germany, he was called to the Autobahn 
where a military M151 Jeep was mangled with two 
unidentifiable military personnel in it.

The record indicates that, in March 2004, an attempt was made 
to corroborate some of the veteran's alleged stressors by 
contacting the U.S. Armed Services Center for Unit Records 
Research (CURR).  In November 2004, CURR replied and 
indicated that they were unable to verify the veteran's 
alleged stressors.  However, CURR had been supplied with the 
wrong dates for the veteran's service in Korea.  Thus, the 
veteran's claimed stressors must be submitted once again for 
verification before further action is taken.

The Board notes that, in September 2005, the veteran 
submitted additional evidence to the Board for consideration.  
This evidence consists of a personal statement, dated in 
August 2005, pertaining to the veteran's alleged stressors in 
service.  No waiver of initial RO review accompanied the 
submission of this new evidence.  See 38 C.F.R. § 20.1304 
(2007).  VA regulations state that any pertinent evidence 
submitted by the veteran without a waiver of initial RO 
consideration must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC).  
See id.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the letter must describe the 
basis of the previous denial of the 
veteran's service connection claim for 
left ear hearing loss, as well as the 
evidence necessary to substantiate the 
element or elements of service connection 
found to be unsubstantiated in the 
previous denial.  The letter should also 
notify the veteran of what constitutes 
both "new" and "material" evidence to 
reopen the previously denied claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.	The RO, after taking into account the 
additional evidence provided by the 
veteran in his August 2005 personal 
statement, should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service in Korea and Vietnam.  
This includes supporting details such 
as the specific locations, names of any 
individuals involved, and time frames 
during which the claimed incidents 
occurred (preferably, within no more 
than a 60-day time period for each 
claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

3.	With this information, the RO should 
review the file and prepare a summary 
of all of the veteran's claimed in-
service stressors.  This summary, as 
well as any additional information 
obtained from the veteran concerning 
his alleged stressors and any relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be conducted in an effort to 
verify attacks and casualties if deemed 
necessary.

4.	After receiving a response from JSRRC, 
the RO should make a determination as 
to which (if any) stressors are 
corroborated, to include consideration 
as to whether the veteran was involved 
in combat.  If the RO determines that 
the veteran was involved in combat, 
then corroborative evidence is not 
required regarding any combat-related 
stressors.

5.	If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may result in the denial of the 
original claim for service connection.

6.	Thereafter, the RO should readjudicate 
the claims for service connection for 
left ear hearing loss and PTSD in light 
of the additional evidence obtained.  
If these claims are not granted to the 
veteran's satisfaction, then send him 
and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



